Citation Nr: 0718533	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  03-01 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to July 
1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2002 rating decision rendered by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In July 2003, the veteran testified 
at a hearing before a RO Decision Review Officer.  A 
transcript of the hearing is associated with the claims 
folder.  

This case was previously remanded by the Board to the RO in 
July 2004 and October 2006.  The requested development has 
been completed and the case has been remanded to the Board 
for further appellate consideration.  


FINDINGS OF FACT

1.  There is clear and unmistakable evidence that the 
veteran's current acquired psychiatric disorder existed prior 
to his active service.  

2.  There is clear and unmistakable evidence that the 
veteran's current acquired psychiatric disorder did not 
increase in severity during his active service.  


CONCLUSIONS OF LAW

1.  A psychiatric disorder clearly and unmistakably 
preexisted service and was not aggravated therein.  The 
presumption of soundness at entry is rebutted.  38 U.S.C.A. 
§§ 1110, 1111 (West 2002); 38 C.F.R. § 3.303, 3.306 (2006).

2.  An acquired psychiatric disorder was neither incurred in 
nor aggravated by service.  38 U.S.C.A. §§ 1110, 1111 (West 
2002); 38 C.F.R. § 3.303, 3.306 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the veteran, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub.  L.  No.  
107-330, § 401, 116 Stat.  2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall .  .  .  take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency attempted to 
provide the veteran with the notice required under the VCAA 
by letter dated in August 2002 prior to the initial 
adjudication of the claim.  Due to deficiencies in that 
notice, additional letters containing the required notice was 
furnished to the veteran in July 2004 and November 2006.  The 
November 2006 letter included notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  See Dingess, supra.  

Although the originating agency has not specifically 
requested the veteran to submit all pertinent evidence in his 
possession, it has informed him of the evidence that would be 
pertinent and requested him to submit such evidence.  
Therefore, the Board believes that the veteran was on notice 
of the fact that he should submit any pertinent evidence in 
his possession.  The veteran was provided ample time to 
submit or identify pertinent evidence after notice was 
provided.  

The Board also notes that VA has obtained the veteran's 
service medical records and post-service VA and private 
treatment records.  The Board notes that the veteran has 
asserted that he received inpatient psychiatric treatment 
prior to service.  However, he states that the treating 
medical facility is no longer in operation and that treatment 
records are not available.  He has not identified any other 
outstanding evidence that could be obtained to substantiate 
the claim.  The Board is also unaware of any such evidence. 

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
would have been different had complete VCAA notice been 
provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claim.


Evidentiary Background

At the time of his June 1971 service entrance examination, 
the veteran denied a history of nervous trouble, drug use, 
and excessive drinking as well as any prior suicide attempts.  
He also denied being a patient in a mental hospital or 
sanatorium or being treated by clinic, physicians, healers, 
or other practitioners within the past 5 years.  Psychiatric 
examination was within normal limits.  

Subsequent service medical records are silent for any 
treatment, complaint, or diagnosis of an acquired psychiatric 
condition.  On the contrary, a September 1972 includes a 
"PULHES" profile of 1 under the S category.   

The veteran's May 1974 service separation examination report 
notes that psychiatric examination was within normal limits.  
At that time, the veteran denied a history of depression, 
excessive worry, loss or memory, amnesia, or nervous trouble.  
Furthermore, he denied any prior suicide attempts.  

Private inpatient psychiatric treatment records in June 1980 
show that the veteran was treated for an acute depressive 
reaction after attempting suicide by overdosing on Thorazine.  
He had lost his job and was worried about his ability to pay 
bills.  He was also having marital problems.  The veteran was 
noted to have a prior suicide attempt and inpatient 
psychiatric treatment at the age of 17.  At that time, he was 
taking drugs and felt that no one cared about him.  

In June 1988, the veteran was hospitalized at a private 
medical facility for treatment of alcohol abuse and alcohol 
induced paranoia.  It was noted that he felt that people were 
trying to kill him and he was worried about Satan worshippers 
trying to hurt him and that people in Alcohol Anonymous were 
hired by the mafia to injure him. 

Subsequent private psychiatric treatment records dated from 
December 1991  to December 2000 show that the veteran was 
treated for various psychiatric problems including bipolar 
disorder, mixed type, without psychotic features; alcohol 
dependence; and cannabis dependence.  These treatment records 
show that the veteran had a family history of psychiatric 
problems with his paternal grandmother, biological mother, 
and siblings with psychiatric problems.  

VA treatment records dated from March 2001 to September 2005 
show treatment for bipolar disorder and substance abuse.  

The veteran's mother, in statements dated in July 2003 and 
December 2004, confirmed that the veteran was hospitalized 
for psychiatric treatment prior to his active service.  She 
reported that she came home from work and found that the 
veteran was in the bathroom with the gas stove on, but not 
lit.  He was hospitalized for several weeks and placed on 
antidepressants.  She reported that his behavior was erratic 
and subject to wide mood swings.  

In March 2006, the veteran was afforded a VA compensation and 
pension examination.  The veteran reported that he was 
"pretty screwed up" and used speed crystal methamphetamine, 
and hash to deal with his problems.  The veteran reported 
that, as a kid, he isolated himself and did not like other 
people.  He was first treated by mental health professions in 
1971 when he as hospitalized for a suicide attempt.  He 
reported that he drank and smoked a lot of hash during his 
military service.  He reported that he was not given any 
counseling or medication during service, but did discuss his 
mental condition with medics.  The veteran reported that he 
did not report his preservice suicide attempt and 
hospitalization at the time of his induction.  He felt that 
the military made his condition worse and that he felt 
trapped.  

Pertinent diagnoses were bipolar disorder with psychosis and 
polysubstance abuse as well as a personality disorder with 
antisocial and paranoid features.  The examiner opined that 
it was as likely as not that the veteran's mood disorder and 
other mental illness had been strongly fueled by his 
substance dependency.  Furthermore, it was likely that some 
or most of his difficulties were substance induced.  The 
examiner opined that there was a 50/50 chance that the 
veteran's psychiatric condition would have gotten 
progressively worse without going into the military.  His 
being in the military did not help apparently because of his 
ready access to illicit drugs and opportunities for acting 
out.  Despite the foregoing, the examiner opined that the 
veteran was "bent on a pattern of strong substance 
dependency and irrationally behavior" with or without his 
military service.  

In a November 2006 addendum, the examiner that conducted the 
prior VA examination opined that the veteran's mental 
problems "definitely preceded his military service" and it 
was as likely as not that the veteran's mental condition was 
not significantly affected by his being in the military. The 
examiner cited the veteran's strong family history of mental 
illness and his preservice hospitalization and drug use.  The 
examiner felt "strongly" that the veteran's mental health 
problems predated his active service and that his military 
service "did not play a significant role in aggravating or 
worsening his current mental problems."  


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 C.F.R. § 
3.303 (2006).  Service connection may also be granted for 
psychoses when it is manifested to a compensable degree 
within one year following discharge from active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 38 C.F.R. §§ 3.307, 3.309.

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for active service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or were clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto and was not aggravated by such 
service.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b); see also Wagner v. Principi, 370 F.3d 
1089, 1096-97 (Fed. Cir. 2004) (The burden falls on the 
government to rebut the presumption of soundness.)  In May 
2005, 38 C.F.R. § 3.304 was amended to reflect the Federal 
Circuits analysis in Wagner. If a disability was not noted at 
the time of entry into service and VA fails to establish by 
clear and unmistakable evidence either that the disability 
existed prior to service or that it was not aggravated by 
service, the presumption of sound condition will govern and 
the disability will be considered to have been incurred in 
service if all other requirements for service connection are 
established.

Essentially, to rebut the presumption of sound condition 
under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003); see 
also Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003) 
(detailing legislative history relating to presumption of 
soundness and the possibility that the omission of the 
relevant language from 38 C.F.R. § 3.304(b) was unintentional 
and that 38 C.F.R. § 3.304(b) should be construed as 
consistent with the VA's pre-February 1961 regulations).

Specifically, VAOPGCPREC 3-2003 held that the claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  It was determined 
that the provisions of 38 C.F.R. § 3.304(b) are inconsistent 
with 38 U.S.C.A. § 1111 insofar as § 3.304(b) states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service.  It was concluded that 38 C.F.R. § 
3.304(b) is invalid and should not be followed.

Regarding the provisions of 38 C.F.R. § 3.306(b), providing 
that aggravation may not be conceded unless the pre-existing 
condition increased in severity during service, it was 
determined that this properly implements 38 U.S.C.A. § 1153, 
which provides that a pre-existing injury or disease will be 
presumed to have been aggravated in service in cases where 
there was an increase in disability during service.  The 
requirement of an increase in disability in 38 C.F.R. § 
3.306(b) applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C.A. § 1153, and does 
not apply to determinations concerning the presumption of 
sound condition under 38 U.S.C.A. § 1111.

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progression of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2006).

Moreover, "temporary or intermittent flare-ups of a pre- 
existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted to symptoms, is worsened."  Crowe v. 
Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).  However, the increase need not be 
so severe as to warrant compensation.  Browder v. Derwinski, 
1 Vet. App. 204, 207 (1991).  Nonetheless, silence of the 
record on this point may not be taken as indication of no 
aggravation, an opinion must be provided.  See Verdon v. 
Brown, 8 Vet. App. 529 (1996); Wisch v. Brown, 8 Vet. App. 
139 (1995).  Further, such medical questions must be 
addressed by medical experts.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

The military physical profile serial (known as PULHES) 
classifies the overall physical and psychiatric condition of 
the veteran on a scale of 1 (high level of fitness) to 4 (a 
medical condition or physical defect which is below the level 
of medical fitness for retention in the military service).  
The "P" stands for "physical capacity or stamina;" the 
"U" indicates "upper extremities; "the "L" is indicative 
of the "lower extremities; "the "H" reflects the state of 
the "hearing and ear; "the "E" is indicative of the eyes; 
and the "S" stands for psychiatric condition.  See Odiorne 
v. Principi, 3 Vet. App. 456, 457 (1992).    

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).




Analysis

In the instant case, there has been no assertion of combat. 
Thus, the provisions of 38 U.S.C.A. § 1154(b) (West 2002); § 
3.304(f) are not applicable.

The veteran has asserted that he had an acquired psychiatric 
disorder prior to service that was aggravated during his 
military service.  He reported that his initial psychiatric 
hospitalization at the age of 16 or 17 and that he tried to 
commit suicide 6 months prior to his active military service.  
According to the veteran, his own life meant little to him 
and he enlisted in the Army because he wanted to kill or die 
in battle.  He reported that he because heavily involved in 
drugs and alcohol to medicate his psychiatric illness.  

Despite the veteran's report of psychiatric treatment prior 
to service, his service entrance examination and subsequent 
service medical records are silent for any acquired 
psychiatric conditions.  To reiterate, when no preexisting 
condition is noted upon entry into service, the veteran is 
presumed to have been sound upon entry.  See 38 U.S.C.A. §§ 
1111, 1137 (West 2002).  In Wagner, the Federal Circuit Court 
found that, when no preexisting condition is noted upon entry 
into service, the veteran is presumed to have been sound upon 
entry and then the burden falls on the government to rebut 
the presumption of soundness.  The Federal Circuit Court 
held, in Wagner, that the correct standard for rebutting the 
presumption of soundness under 38 U.S.C.A. § 1111 requires 
that VA shows by clear and unmistakable evidence that (1) the 
veteran's disability existed prior to service and (2) that 
the preexisting disability was not aggravated during service.  

In the present case, the evidence clearly and unmistakably 
shows that the veteran had an acquired psychiatric disorder 
that predated his active military service.  In this regard, 
the Board notes that the veteran has consistently reported 
hospitalization prior to service.  Of particular note is the 
report of inpatient treatment records in June 1980 that note 
a prior history of a suicide attempt and hospitalization at 
the age of 17.  This history was obtained from the veteran 
over 20 years prior to his claim for VA benefits.  
Furthermore, this history is supported by statements of the 
veteran's mother who cared for him prior to service and a 
recent medical opinion from a VA psychologist who opined that 
the veteran's psychiatric disorder predated his active 
military service.  

In light of the foregoing, the Board concludes that the 
competent evidence clearly and unmistakably shows that the 
veteran's bipolar disorder pre-existed the period of active 
service.  

The Board must next address whether this disability increased 
in severity or was aggravated during the period of active 
service.  As noted, a pre-existing injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306(a) 
(2006).

The Board has carefully reviewed the evidence of record, 
taking into account the manifestations of the disability that 
were recorded prior to, during and subsequent to service, as 
required by 38 C.F.R. § 3.306(b), and it is found that there 
was clear and unmistakable evidence that the pre-existing 
bipolar disorder was not aggravated by the period of active 
service.  The threshold questions are: 1) was there an 
increase in the veteran's pre-existing psychiatric when he 
served on military duty, and 2) if an increase is shown, was 
it due to the natural progression of the disease.  Based on 
the evidence below, the Board finds that the veteran's 
disorder did not undergo a permanent increase during military 
service.

First, as noted above, active service medical records do not 
show complaints of, treatment for, or a diagnosis of bipolar 
disorder or any other acquired psychiatric disorder.  A 
treatment record dated in September 2006 shows that a "1" 
was recorded in the "S" category of the "PULHES" profile.  
This finding is indicative of a high level of psychiatric 
fitness.  See Odiorne.  Moreover, psychiatric examination at 
the time of his service separation examination was negative.  
Furthermore, the VA psychologist that conducted the March 
2006 examination of the veteran has opined that the veteran's 
military service did not significantly aggravate or worsen 
his current mental problems.  This evidence is clear and 
unmistakable that the veteran had no increase of his pre-
existing psychiatric disorder while on active duty.

Next, there is a lack of documented postservice treatment for 
psychiatric problems for over 5 years after the veteran's 
military discharge.  This weighs against a finding of a 
permanent increase in the veteran's pre-service psychiatric 
disorder while he was on active duty.  The Board finds the 
multi-year gap between service separation and post-service 
symptomatology, without competent intervening evidence of 
complaints or treatment for a psychiatric disorder, an 
indication that there was no in-service increase in the 
veteran's pre-service psychiatric disorder.  

In sum, the evidence shows that the veteran was had an 
acquired psychiatric prior to his entry into active duty, but 
had no complaints or findings of an acquired psychiatric 
disorder while on active duty.  Moreover, psychiatric 
examination at service discharge was negative and the veteran 
did not receive psychiatric treatment for years after 
military discharge. Cumulatively, there is clear and 
unmistakable evidence that there had been no aggravation of 
the veteran's acquired psychiatric disorder, to include 
bipolar disorder, during service.

The Board has also considered the veteran's own assertions 
that his psychiatric disorder worsened during military 
service.  His assertions are not deemed to be persuasive in 
light of the other objective evidence of record showing no 
permanent increase in severity during service and no 
indications of worsening symptoms.

In the alternative, the Board notes that there is a lay 
report of a pre-service suicide attempt and hospitalization 
prior to service, but the records are not available.  If we 
conclude that the available evidence is not competent to 
establish a pre-service disability, service connection would 
still be denied.  Despite the lay assertions, there is no 
competent evidence that an acquired neuropsychiatric disorder 
preexisted service or that it was manifested during service.  
Under such circumstances, the normal entrance examination, 
the silent active duty records, the normal separation 
examination, and the absence of competent evidence in 
proximity to service would tend to establish a post service 
onset.  

This same evidence is adequate to rebut the second step of 
the presumption of soundness or conclude that there was a 
remote post service onset unrelated to active duty.  (See 
Wagner, the government may show a lack of aggravation by 
establishing that there was no increase in disability during 
service or that any increase in disability was due to the 
natural progress of the preexisting condition. 38 U.S.C. § 
1153.)  


ORDER

Service connection for an acquired psychiatric disorder is 
denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


